UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 VALCENT PRODUCTS INC. (Name of Issuer) Common Stock (Title of Class Securities) 918881103 (CUSIP NUMBER) May 11, 2009 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) þ Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP NO. 918881103 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Grant Atkins 2. Check the appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization:Grant Atkins is a citizen of Canada. Number of 5. Sole Voting Power: 31,984,650 (see further description in Item 4 below) Shares Beneficially Owned by Each 6. Shared Voting Power: 0 Reporting Person With: 7. Sole Dispositive Power: 31,984,650 (see further description of the contractual limitations with respect to dispositive power in Item 4 below) 8. Shared Dispositive Power: 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person:5.4% (see further description in Item 4 below) 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 5.4% 12. Type of Reporting Person (See Instructions) IN Item 1 (a) Name of Issuer:Valcent Products, Inc. Address of Issuer's Principal Executive Offices:789 West Pender St., Suite Vancouver, B.C. Canada V6C IH2 Item 2 (a) Name of Person Filing:Grant Atkins (b) Address of Principal Business Office or, if none, residence: Montgomery Street, Vancouver, B.C. Canada V6P 4G4 (c) Citizenship: Grant Atkins is a Canadian Citizen (d) Title of
